Case 1:21-cr-00046-ERK Document 60 Filed 03/22/21 Page 1 of 1 PagelD #: 1000

From: Kaveh Afrasiabi

Sent: Monday, March 22, 2021 8:38 AM

To: Richardson, lan (USANYE) 1; Talia Magnas; Samuel Rosh; Deirdre Vondornum
Subject: discovery

CAUTION - EXTERNAL:

Dear Clerk:

This is to inform the court that due to my painful foot situation under medication | have
not been able to commence the discovery review. On Saturday, Erin Henneman the
probation officer made an unscheduled visit at around 11 AM and saw me in bed
suffering from the swollen feet caused by gout, which impairs my ability to review and
study the discovery. As soon as | am able to function normally | will commence the
discovery review.

Respectfully Submitted,
Afrasiabi, Pro Se

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
